PRE CURIAM:
Claimant, Brian Scott Miller, brought this action to recover monetary damages for personal injuries he suffered when he injured his leg in the grill of a broken storm drain on Oakwood Road. Claimant and respondent agreed to submit this claim upon a stipulation filed with the Court on July 14, 1995. The stipulation presented the following facts to the Court.
The claimant was jogging on Oakwood Road in Kanawha County on June 26, 1993, when he injured his leg on the grill of a storm drain which was broken on this date. The storm drain grill is maintained by respondent. Claimant agrees to accept $1,000.00 as full settlement for the injuries to his leg.
The Court, having reviewed the stipulation, is of the opinion that respondent was negligent in the maintenance of the storm drain grill located on Oakwood Road on the date of claimant's accident; therefore, the Court makes an award to claimant in the amount of $1,000.00.
Award of $1000.00.